Beard, Chief Justice,
('dissenting).
In my opinion a new trial should be granted in this case. If the criminal prosecution had been commenced without the advice of counsel, I think the evidence on the question of probable cause for the prosecution was sufficient to sustain the verdict and judgment; but I am also of the opinion that the defense, that the prosecution was not only advised but suggested by the county and prosecuting attorney after he was in possession of all of the material facts in the matter, was established by the great preponderance of the evidence. When he advised the bringing of the 'action and when he prepared the information he was not only informed by Boyer but had previous information that Bugher claimed the land and that he had his garden, orchard and other improvements on land that Boyer claimed was included in the Compton homestead entry. He knew of the dispute and that both parties claimed to be entitled to the same land. He knew that Mrs. Compton was not and never had been in actual possession. He had prepared a notice in her behalf notifying Bugher to remove his improvements from the land she claimed under her entry. He was informed of the facts upon which Mrs. Compton based her claim; and the fact, if it was the fact, that Bugher had stated he would hold the land if he had to split a forty to do it, was but an assertion of his claim. And the statement of the register and receiver that his homestead was where he claimed it until the government proved otherwise was a mere opinion. The material facts appear to me to have been fully and fairly stated to the county attorney, and there is no question as to his advising the prosecution. Boyer did not go to him for the purpose of instituting a criminal action, but for advice. He followed the- advice he received, and in my opinion on the evidence in this case he should be protected thereby and that the judgment should be reversed.